IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ROGER D. SHAFFER AND ANN                    : No. 484 WAL 2015
DOLIVEIRA SHAFFER, HIS WIFE,                :
                                            :
                   Petitioners              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
EBENSBURG POWER CO.; BABCOCK &              :
WILCOX EBENSBURG POWER INC.;                :
T/D/B/A EBENSBURG POWER CO.;                :
EBENSBURG INVESTORS LIMITED                 :
PARTNERSHIP T/D/B/A EBENSBURG               :
POWER CO.; POWER SYSTEMS                    :
OPERATIONS, INC.,                           :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.


     Justice Wecht did not participate in the consideration or decision of this
     matter.